 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Wilford Lee McCray,                                No. CV-19-08018-PCT-ESW
10                  Plaintiff,                          ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15
            Pending before the Court is Wilford Lee McCray’s (“Plaintiff”) appeal of the Social
16
     Security Administration’s (“Social Security”) denial of his application for disability
17
     insurance benefits. Under 42 U.S.C. § 405(g), the Court has the power to enter, based upon
18
     the pleadings and transcript of the record, a judgment affirming, modifying, or reversing
19
     the decision of the Commissioner of Social Security, with or without remanding the case
20
     for a rehearing. Both parties have consented to the exercise of U.S. Magistrate Judge
21
     jurisdiction. (Doc. 9). After reviewing the parties’ briefing (Docs. 14, 19, 20), the Court
22
     finds that the Administrative Law Judge’s (“ALJ”) decision is supported by substantial
23
     evidence and is free of harmful legal error. The decision is therefore affirmed.
24
                                      I. LEGAL STANDARD
25
            In determining whether to reverse an ALJ’s decision, the district court reviews only
26
     those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
27
     517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s determination only
28
     if it is not supported by substantial evidence or is based on legal error. Orn v. Astrue, 495
 1   F.3d 625, 630 (9th Cir. 2007). Substantial evidence is more than a scintilla, but less than
 2   a preponderance; it is relevant evidence that a reasonable person might accept as adequate
 3   to support a conclusion considering the record as a whole. Id. To determine whether
 4   substantial evidence supports a decision, the Court must consider the record as a whole and
 5   may not affirm simply by isolating a “specific quantum of supporting evidence.” Id.
 6   Generally, “[w]here the evidence is susceptible to more than one rational interpretation,
 7   one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas
 8   v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (citations omitted).
 9          In Chavez v. Bowen, 844 F.2d 691 (9th Cir. 1988), the Ninth Circuit held that
10   principles of res judicata apply to administrative decisions. If Social Security determines
11   that a claimant is not disabled, a presumption of continuing non-disability applies to the
12   claimant’s subsequent claims. 20 C.F.R. §§ 404.957(c)(1), 416.1457(c)(1). The claimant
13   can rebut the presumption by showing “changed circumstances” indicating greater
14   disability. Chavez, 844 F.2d at 693. Changed circumstances may include the existence of
15   a new impairment not previously considered or an increase in the severity of an
16   impairment. Lester v. Chater, 81 F.3d 821, 827 (9th Cir. 1995). If the claimant rebuts the
17   presumption, the ALJ can consider whether the claimant is disabled by following the five-
18   step process described in 20 C.F.R. § 404.1520(a).
19                                      II. BACKGROUND
20          Plaintiff, who was born in 1962, has past relevant work as a well-driller. (A.R. 59,
21   210). This case involves Plaintiff’s second application for disability benefits. Social
22   Security granted Plaintiff’s prior application for disability insurance benefits effective
23   March 19, 2006. (A.R. 70). In an October 2, 2013 decision (the “First Decision”), an ALJ
24   determined that Plaintiff’s disability ended on March 1, 2012. (A.R. 77). After the Appeals
25   Council denied review, Plaintiff filed an appeal with the U.S. District Court for the District
26   of Arizona. The Court affirmed the First Decision. (Case No. 3:15-cv-08014-DJH (D.
27   Ariz. Sept. 28, 2016, Doc. 20)).
28          On April 24, 2015, Plaintiff filed a second application for disability insurance


                                                 -2-
 1   benefits, which alleged disability beginning on November 20, 2013 through Plaintiff’s last
 2   insured date of March 31, 2014. (A.R. 210-13). Social Security denied the application on
 3   November 24, 2015. (A.R. 148-151). On March 29, 2016, upon Plaintiff’s request for
 4   reconsideration, Social Security affirmed the denial of Plaintiff’s application. (A.R. 155-
 5   60). Plaintiff then requested a hearing before an ALJ. (A.R. 161-62). The ALJ held a
 6   hearing on October 17, 2017, during which Plaintiff was represented by an attorney. (A.R.
 7   38-66). In his February 22, 2018 decision (the “Second Decision”), the ALJ found that
 8   Plaintiff did not rebut the presumption of non-disability by showing new and material
 9   evidence. (A.R. 16). The ALJ made the alternative finding that even if Plaintiff did rebut
10   the presumption, Plaintiff is capable of performing certain jobs existing in significant
11   numbers in the national economy. (A.R. 30). The Appeals Council denied Plaintiff’s
12   request for review. (A.R. 1-6). On January 21, 2019, Plaintiff filed a Complaint (Doc. 1)
13   pursuant to 42 U.S.C. § 405(g) requesting judicial review and reversal of the decision.
14                                       III. DISCUSSION
15          On November 20, 2013, Plaintiff’s treating physician Timothy Bonatus, M.D.
16   completed a “Medical Assessment of Ability To Do Work Related Activities” (the
17   “Medical Assessment”). (A.R. 589-91). Plaintiff asserts that the Medical Assessment
18   shows a worsening of Plaintiff’s conditions that is sufficient to rebut the Chavez
19   presumption. (Doc. 14 at 15). In the Second Decision, the ALJ did not find that Dr.
20   Bonatus’s opinion demonstrates changed circumstances. (A.R. 15). Although the ALJ did
21   not clearly state his rationale for making this determination, his reasons are apparent from
22   the hearing testimony and other portions of his opinion. See Magallanes v. Bowen, 881
23   F.2d 747, 755 (9th Cir. 1989) (finding that a reviewing court may draw reasonable
24   inferences from an ALJ’s discussion of the facts and evidence).
25          To reiterate, Chavez instructs that a claimant must prove “changed circumstances
26   indicating greater disability.” 844 F.2d at 693 (internal quotations omitted) (emphasis
27   added). “Based on the word ‘indicating,’ it is clear that there must be a causal relationship
28   between the changed circumstances and the greater disability.” Bose v. Astrue, No. CV


                                                 -3-
 1   09-02257-PHX-MHM, 2011 WL 1211601, at *9 (D. Ariz. Mar. 31, 2011). Therefore, a
 2   claimant must show both changed circumstances and greater disability, as well as a causal
 3   relationship between the two. Id. (“[W]hile the Plaintiff is correct that he must demonstrate
 4   both changed circumstances and greater disability, Chavez dictates that he must do so in a
 5   manner that shows a causal relationship between the two.”).
 6          Here, the record indicates that Dr. Bonatus’ Medical Assessment is based on
 7   medical evidence that was reviewed in conjunction with the First Decision. The ALJ who
 8   issued the First Decision in October 2013 reviewed medical records from March 2006
 9   through September 2013. (A.R. 32-34). As the ALJ noted at the administrative hearing,
10   Plaintiff did not submit any additional treatment records from September 2013 through the
11   November 2013 date of Dr. Bonatus’ Medical Assessment. (A.R. 42-45). Plaintiff testified
12   at the hearing that when he saw Dr. Bonatus on November 20, 2013, Dr. Bonatus merely
13   reviewed Plaintiff’s prior X-rays. (A.R. 42). Dr. Bonatus did not previously complete a
14   medical assessment of Plaintiff’s limitations, and the November 20, 2013 Medical
15   Assessment does not state that Dr. Bonatus determined that Plaintiff’s conditions worsened
16   since October 2013. The Court does not find that the ALJ erred in determining that Plaintiff
17   failed to demonstrate any “changed circumstance” that indicates greater disability. See id.
18   (“Plaintiff cannot attempt to resurrect medical facts that have already been decided simply
19   by having his doctor refer to those facts at a later time.”) (citing Chavez, 844 F.2d at 693).
20   Plaintiff has failed to rebut the presumption of continuing non-disability. The Second
21   Decision will be affirmed.
22                                       IV. CONCLUSION
23          Based on the foregoing,
24          IT IS ORDERED affirming the decision of the Commissioner of Social Security.
25          IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment
26   accordingly and terminate this matter.
27                 Dated this 30th day of January, 2020.
28


                                                 -4-
